PD-0731-15
                                                         COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
 June 18, 2015                                           Transmitted 6/15/2015 4:56:38 PM
                                                          Accepted 6/18/2015 10:18:46 AM
                            PD. No__-____                                  ABEL ACOSTA
                                                                                   CLERK

            IN THE COURT OF CRIMINAL APPEALS OF TEXAS



                   HENRY WILSON RICHARDS, JR.,
                            Appellant

                                 vs.

                       THE STATE OF TEXAS,
                             Appellee


Seeking discretionary review of an opinion of the Court of Appeals for
             the Fifth District of Texas at Dallas, Texas
                   in Cause No. 05-14-00075-CR


 STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF




TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

       COMES NOW, The State of Texas, pursuant to Tex.R. App. P.

68.2(c) requesting an extension of time to file its Petition for

Discretionary Review in the above-numbered and styled cause. In

support thereof, the undersigned attorney representing the State

would show the following:
     On May 20, 2015, the Court of Appeals for the Fifth District of

Texas at Dallas, Texas delivered an opinion reversing the judgment

of the trial court in the above-numbered and styled cause.

Presently, the State’s Petition for Discretionary Review is due to be

filed in this Honorable Court on or before June 19, 2015. However,

due to a caseload which includes three other cases in which the

State’s brief is due to be filed in less than the next two weeks, the

petition in the present case cannot be prepared for filing by the

present due date. Therefore, the undersigned attorney requests a

new filing date 30 days past the present due date of June 19, or

until July 19, 2015, which is a Sunday, making July 20, 2015 the

date to file the petition.



                     CERTIFICATE OF SERVICE

     I hereby certify that a true copies of the foregoing motion were
served on Ms. Lisa McMinn, the State’s Prosecuting Attorney, and
Michael Mowla, attorney for Appellant, by eFileTexas.gov and
United States mail on June 15, 2015.

                                     /s/Patricia Poppoff Noble
                                     PATRICIA POPPOFF NOBLE